SPAETH, Judge,
dissenting:
In my opinion, the explanations of the charges in appellant’s pleas at No. 64 September Term 1975 are just as deficient as those we have previously considered with respect to appellant’s pleas at No. 105 June Term 1975, see Commonwealth v. Scott, 276 Pa.Super. 478, 419 A.2d 558 (1980). Accordingly, for the reasons stated more fully in my concurring and dissenting opinion in that decision, I also dissent to the decision here. Commonwealth v. Scott, supra (SPAETH, J., concurring and dissenting).